SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2016 Commission File Number: 001-36073 Enzymotec Ltd. (Translation of registrant’s name into English) Sagi 2000 Industrial Area P.O. Box 6 Migdal Ha’Emeq 2310001, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE On February 2, 2016, Enzymotec Ltd. (the “Company”) issued a press release entitled “Enzymotec Announces Positive Outcome in ICC Arbitration Award”. A copy of the press release is annexed to this Report of Foreign Private Issuer on Form 6-K (this “Form 6-K”) as Exhibit 99.1. The information contained in the press release annexed as Exhibit 99.1 to this Form 6-K (other than the quote of the Company’s Chief Executive Officer contained therein) is hereby incorporated by reference in the Company’s Registration Statements on Form S-8 (File Nos. 333-202839 and 333-193118). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENZYMOTEC LTD. Date: February 2, 2016 By: /s/Oren Bryan Name: Oren Bryan Title: Chief Financial Officer 3 EXHIBIT INDEX The following exhibit is furnished as part of this Form 6-K: Exhibit Description Press release titled "Enzymotec Announces Positive Outcome in ICC Arbitration Award". 4
